DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.

Allowable Subject Matter
Claims 70-89 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art made of record (i.e., Sun et al., US 2018/004372) teaches a communication method and/or apparatus comprising: receiving a control message from a base station including a precoding matrix indication field configurable to at least a first and second configuration, wherein: the first configuration of the precoding matrix indication field identifies precoding matrices in both a first set and a second set of precoding matrices, where the first and second set of precoding matrices correspond to 
The prior art made of record fails to at least teach that the second configuration of the precoding matrix indication field identifies precoding matrices in the second set of precoding matrices, but not the first set of precoding matrices; the first, second and third configurations of the precoding matrix indication field occupy 5, 4 and 6 information bits, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al., US 2015/0085737, paragraphs [0015], [0040], [0041], and [0056]
Shen et al., US 2009/0067391, paragraphs [0006] and [0028]
Ng et al., US 2015/0092768, paragraphs [0078] and [0137]
Rahman et al., US 2018/0138950, abstract, Fig. 16
Han et al., US 2017/0111898, paragraphs [0040], [0054], and [0055]
Landstrom et al., US 2013/0005382, paragraphs [0083]-[0088]


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632